DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
1/ claims 1-17 are pending
2/ Claims 1, and 7 are independent
3/IDS file 09/13/2021 has been considered	
4/claims 13-15, and 17 are rejected for 101

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13-15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Regarding claim 13,  the claimed invention is not patent eligible subject matter as it is directed to a computer program where a program is an abstract idea that does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not patent eligible (MPEP 2106.03).
Regarding claim 14, the claimed invention is not patent eligible subject matter as it is directed to a  download product where download product is abstract that do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not patent eligible (MPEP 2106.03).
	Regarding claim 15, the claimed invention is not patent eligible subject matter as it is directed to a  computer with a computer program. A computer program is software per se where software is an abstract idea that do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). The claim recites a computer; however, a computer can be fully  software. Products such as: a computer program per se (often referred to as "software per se") are not patent eligible (MPEP 2106.03).
	Regarding claim 17, the claimed invention is not patent eligible subject matter as it is directed to a  computer with a download product. A download product is a data per se  where a data is an abstract idea that do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). The claim recites a computer; however, a computer can be fully  software. Products such as: a computer information (often referred to as "data per se") when claimed as a product are not patent eligible (MPEP 2106.03).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bump (US pg. no. 20070250180) further in view of Kumar (US pg. no. 20160291563).
Regarding claim 1. A field device configuration tool ([0022] discloses a workstation 102 (field device configuration tool), comprising a variety of field device configuration and monitoring applications, provides an operator/engineering interface through which an engineer/technician monitors the components of an industrial process control system; [0027] discloses the configuration of the Device Commissioning, and the commissioning step itself, is executed from the workstation 102 (configuration tool)), comprising: 
a user interface (fig. 2, user interface displaying parameter information; [0022] discloses a workstation 102 (field device configuration tool), provides an operator/engineering interface (user interface) through which an engineer/technician monitors the components of an industrial process control system; [0055] discloses a user opens a configuration component interface (see, e.g., FIG. 6a) on a workstation or portable configuration tool); 
a processing unit a memory([0022] discloses the workstation 102 comprises a personal computer running any of a variety of operating systems. Processor and memory of personal computer corresponds to processor and memory); and 
wherein the processing unit is configured to control the user interface to present information for a parameter of a field device on a display of the user interface ([0029] and fig. 2 discloses an illustrative parameter display interface is provided that depicts a partial set of parameters  (information of parameter) associated with an instance of an intelligent field device; fig. 2 discloses user interface displaying the different parameters of field devices. The processor performing the display of the parameters on the user interface corresponds to processor),
 wherein the user interface is configured to enable a user of the field device to input a semantic identification ID for the parameter of the field device ([0045] During device type/application setup, a user, using a device definition tool (configurator that corresponds to user interface), defines device objects for field devices of a particular type (inputting semantic information ID) and stores the device object definitions (semantic information ID) within the device definition database 107 that is accessed by configuration components/editors; ([0046] discloses during step 402 the user proceeds to designate (map) a set of parameters (parameters) generally associated with the new device type definition (semantic information ID) opened during step 400. A user designates, via the device definition tool editor (user interface), one or more groups of parameters associated with a particular use of a particular field device), 
wherein the processing unit is configured to map the semantic identification ID to the parameter for the field device as a mapping ([0046] discloses during step 402 the user proceeds to designate (map) a set of parameters (parameters) generally associated with the new device type definition (semantic information ID) opened during step 400. A user designates, via the device definition tool editor (user interface), one or more groups of parameters associated with a particular use of a particular field device), and 

But, Bump does not explicitly disclose: wherein the processing unit is configured to save the mapping between the semantic ID and the parameter in the memory as a saved mapping;
However, in the same field of endeavor, Kumar discloses wherein the processing unit is configured to save the mapping between the semantic ID and the parameter in the memory as a saved mapping ( [0024] and [0034] discloses at step 215, the commissioning tool analyzes the device description file (semantic information ID)…  [0034]  analyzing the device description file further comprises extracting a plurality of parameters (parameter) from the device description file associated with the first field device. The relationship between the device description file and parameters corresponds to mapped relationship. The storage storing the relationship of device description file with parameters corresponds to storing mapping relationship between the device description file (semantic information) and the parameters).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Bump with Kumar. The modification would allow storing configurable attributes mapped to device type to enable passing these configurable attributes to new device added. The modification would allow an effective commissioning system of configurations to heterogeneous types of industrial field devices using a common template.
Regarding claim 2. The combination discloses field device configuration tool of claim 1.
Kumar discloses further comprising: an output unit, wherein the output unit is configured to output the parameter based on the semantic identification ID for the parameter ([0022], [0024] and [0034] discloses at step 210, the commissioning tool, particularly the parameter miner (103) (output unit) retrieves the device description file (sematic information ID) associated with the first field device. Device definition file describes the field device's operational parameters; [0024] At step 215, the commissioning tool analyzes the device description file… [0034]  analyzing the device description file further comprises extracting (outputting) a plurality of parameters from the device description file (based on semantic information ID) associated with the first field device and identifying one or more relationships between the plurality of commands and the plurality of parameters---------).  
Regarding claim 3. The combination discloses field device configuration tool of claim 1.
Bump further discloses wherein information for the parameter is in a human understandable format (fig. 2 discloses parameters` information for field devices where the parameters are in user understandable format).  
Regarding claim 6. The combination discloses field device configuration tool of claim 1.
Kumar discloses, wherein the memory is configured to maintain the saved mapping between the semantic identification ID and the parameter upon power down and power back up of the field device configuration tool ([0022], [0024] and [0034] discloses at step 210, the commissioning tool, particularly the parameter miner (103) retrieves the device description file (sematic information ID) associated with the first field device. Device definition file describes the field device's operational parameters; [0024] At step 215, the commissioning tool analyzes the device description file;  [0034]  analyzing the device description file further comprises extracting a plurality of parameters from the device description file associated with the first field device. The information is saved in storage to be used for commissioning configuration to new field devices. The storage is configured to store the information during power back up or down).
Regarding claim 7. The combination discloses a method of providing field device information, comprising: 
All other limitations of claim 7 are similar with the limitations of claim 1 above. Claim 7 is rejected on the analysis of claim 1 above.


Regarding claim 8. The combination discloses method of claim 7, further comprising: 
All other limitations of claim 8 is similar with the limitations of claim 2 above. Claim 8 is rejected on the analysis of claim 2 above.
Regarding claim 9. The combination discloses method of claim 7.
All other limitations of claim 9 is similar with the limitations of claim 3 above. Claim 9 is rejected on the analysis of claim 3 above.
Regarding claim 10. The combination discloses method of claim 7, further comprising: 
All other limitations of claim 10 is similar with the limitations of claim 4 above. Claim 10 is rejected on the analysis of claim 4 above.
Regarding claim 11. The combination discloses method of claim 7, further comprising: 
All other limitations of claim 11 is similar with the limitations of claim 5 above. Claim 11 is rejected on the analysis of claim 5 above.  
Regarding claim 12. The method of claim 7, further comprising: 
All other limitations of claim 12 is similar with the limitations of claim 6 above. Claim 12 is rejected on the analysis of claim 6 above.
Regarding claim 13. Bump discloses a computer program comprising machine-readable instructions that, when executed on one or more computers([0024] discloses process control functionality is carries out in any of a variety of control modules--even by control programs (program) incorporated into the workstations (configuration tool), cause the one or more computers to perform the method of claim 7.  
All other limitations of claim 13 is similar with the limitations of claim 7 above. Claim 13 is rejected on the analysis of claim 7 above.

Regarding claim 14. Bump discloses a non-transitory computer storage medium, or a download product, with one or more of the computer programs of claim 13 ([0024] discloses process control functionality is carried out in any of a variety of control modules--even by control programs (program) incorporated into the workstations (configuration tool). The storage of the program corresponds to non-transitory computer storage storing the program).  
Regarding claim 15. Bump discloses a computer with one or more of the computer program of claim 13 (([0024] discloses process control functionality is carries out in any of a variety of control modules--even by control programs (program) incorporated into the workstations (configuration tool that corresponds to computer storing the program)).  
Regarding claim 16. Bump discloses a computer with the non-transitory computer storage medium of claim 14 ([0024] discloses process control functionality is carries out in any of a variety of control modules--even by control programs (program) incorporated into the workstations (configuration tool). The storage of the program corresponds to non-transitory computer storage. The computer comprising the storage corresponds to computer).  
Regarding claim 17. Bump discloses a computer with the download product of claim 14 ([0011] discloses the technician…invokes an automated device replacement operation, for downloading (downloading product)  to the second field device instance the values for the set of parameters previously specified for the first instance and stored in the repository of device instance configuration information. The computer holding the downloadable information corresponds to computer).





Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bump (US pg. no. 20070250180) and Kumar (US pg. no. 20160291563), further in view of Diancin (US pg. no. 20210182281).
Regarding claim 4. The combination discloses field device configuration tool of claim 1.
Bump discloses wherein the processing unit is configured to generate information for the parameter as a generation (fig. 2 discloses information about parameters of field device are generated and displayed),
But, the combination does not explicitly disclose, wherein the generation comprises utilization of an Electronic Device Description (EDD) for the field device.  
However, in the same field of endeavor, Diancin discloses wherein the generation comprises utilization of an Electronic Device Description (EDD) for the field device ([0056] discloses an EDD specified device parameter view such as those illustrated in FIGS. 3-4, may be composed of a complete set of parameters and information on how to display those parameters on a graphical user interface (GUI). The EDD specification may contain instructions or data indicating such things as position, color, texture, shape, etc. for the device parameters in relation to each other and may include additional graphical elements such as graphs, charts, and tables in which to display one or more device parameters; [0027] discloses an EDD file describing a table graphic may include references for each of the table cells to a parameter (e.g., a parameter value) that corresponds to generating parameter information utilizing EDD).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Diancin. The modification would allow effectively communicating field device parameters to effectively configure or update values of the parameters.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bump (US pg. no. 20070250180) and Kumar (US pg. no. 20160291563), further in view of Bornkessel (US pg. no. 20210240157).
Regarding claim 5. The combination discloses field device configuration tool of claim 1.
Bump discloses wherein the processing unit is configured to generate information for the parameter as a generation (fig. 2 discloses information about parameters of field device are generated and displayed),
But, the combination does not explicitly disclose:
wherein the generation comprises utilization of OPCUA nodes of field devices with embedded OPCUA servers.  
However, in the same field of endeavor, Bornkessel discloses wherein the generation comprises utilization of OPCUA nodes of field devices with embedded OPCUA servers ((0039] discloses the server 214 and the client 216 may be considered as an embedded server and embedded client, respectively, of the melter unit 202 (field device). The server 214 may comprise an embedded OPC/UA server (corresponds to utilization of OPCUA nodes of field devices with embedded OPCUA servers). The server 214 is generally configured to publish control data (generating parameter information) to the composite controller 210. The server 214 may be regarded as the publisher and the client 216 may be regarded as the subscriber in the publish-subscribe architecture of the system 200).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Bornkessel. The modification would allow effectively using OPC-UA for a platform independent architecture that integrates services from different platforms.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445